       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                    : Crim. No. 1:97-cr-108-01
                                            :
             v.                             :
                                            :
RICHARD LYMAN PITT,                         : Judge Sylvia H. Rambo

                              MEMORANDUM
      Before the court is Defendant Richard Lyman Pitt’s motion for compassionate

release. (Doc. 527.) For the reasons set forth below, the motion will be granted.

      I.     BACKGROUND

      In 1997, Mr. Pitt was convicted by a jury of conspiracy to distribute and

possess with intent to distribute approximately 486 kilograms of cocaine,

distribution and possession with intent to distribute approximately 150 kilograms of

cocaine, and conspiracy to commit money laundering. The charges arose from Mr.

Pitt receiving and transporting large quantities of cocaine across the country at a time

when he also worked as a documented confidential informant for the U.S. Customs

Service.

      To determine Mr. Pitt’s guideline range, the probation office calculated his

offense level at 46, which defaulted to 43, based on the quantity of drugs, the

presence of firearms, Mr. Pitt’s role as a leader, and his conduct threatening a

witness. (PSR ¶¶ 19-27.) Mr. Pitt’s criminal history category was II based on a




                                           1
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 2 of 12




Florida conviction in 1992 for trafficking cocaine. (Id., ¶¶ 32, 35.) As a result, Mr.

Pitt’s guideline range was life in prison. (Id., ¶ 57.)

      Under the sentencing scheme in place at the time, see 18 U.S.C. § 3553(b)(1),

the court was required to, and did, follow the guideline range and sentence Mr. Pitt

to life. The Supreme Court has since struck down the relevant provision of the

Sentencing Reform Act of 1984 that made the guidelines mandatory and declared

them to be effectively advisory. United States v. Booker, 543 U.S. 220, 230 (2005).

Thus, while Mr. Pitt’s guideline range would still be life in prison were he convicted

today, the court would not be required to impose that sentence.

      On April 13, 2020, Mr. Pitt filed a pro se motion for compassionate release.

(Doc. 517.) The court appointed the Federal Public Defender’s Office as counsel

(Doc. 518), which filed a supplemental motion for compassionate release. (Doc.

519.) By memorandum and order dated May 1, 2020, the court denied the motion

without prejudice because it found that Pitt failed to exhaust his administrative

remedies. (Docs. 525, 526.) As the parties agree (see Doc. 532, p. 6), Mr. Pitt has

since properly exhausted his remedies by submitting to the warden a request for

compassionate release based on his age, time served, medical conditions, the

COVID-19 pandemic, and other grounds, which the warden rejected. (Doc. 528-2.)




                                            2
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 3 of 12




      On July 2, 2020, Mr. Pitt filed his present motion for compassionate release.

(Doc. 527.) The government responded in opposition (Doc. 532) and Mr. Pitt replied

(Doc. 533). The matter is thus ripe for review.

      II.    STANDARD OF REVIEW

      Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2 Medical conditions that

qualify as “extraordinary and compelling reasons” include:


                                           3
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 4 of 12




      (1) suffering from a serious physical or medical condition,
      (2) suffering from a serious functional or cognitive impairment, or
      (3) experiencing deteriorating physical or mental health because of the
      aging process

    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii).

      The policy statement also provides that extraordinary and compelling

circumstances exist where the defendant is at least 65 years old, experiencing a

serious deterioration in physical or mental health because of the aging process, and

has served at least 10 years or 75 percent of his or her term of imprisonment,

whichever is less. Id., § 1B1.13, cmt. n.1(B).

      Finally, the policy statement contains a catchall provision setting forth that

extraordinary and compelling circumstances may exist for a “reason other than, or

in combination with” the aforementioned reasons. Id., § 1B1.13, cmt. n.1(D). This

catchall provision allows courts to assess whether extraordinary and compelling

circumstances exist independent from those enumerated reasons set forth in the

policy statement. See United States v. Rodriguez, No. 2:03-CR-00271, --- F.Supp.3d

----, ---- 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020) (collecting cases); United

States v. Lisi, --- F.Supp.3d ----, ----, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020); United States v. Lavy, No. 17-20033, 2020 WL 3218110, at *3–4 (D. Kan.

June 15, 2020) (“[A] growing consensus of courts across the country have concluded
                                          4
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 5 of 12




that, after the First Step Act, the Commission’s policy statement ‘does not constrain

a court’s independent assessment of whether ‘extraordinary and compelling reasons’

warrant a sentence reduction under § 3852(c)(1)(A).”).

      III.   DISCUSSION

      Mr. Pitt has shown extraordinary and compelling circumstances that justify a

reduction in sentence to time served based on a multitude of factors considered

together, including his age, medical conditions, the dangers presented by the

COVID-19 pandemic, and his extraordinary rehabilitation efforts during his 22 years

of incarceration.

      First and foremost, Mr. Pitt’s elderly age of 71 supports extraordinary and

compelling circumstances in light of the current COVID-19 pandemic. The CDC

has made clear that “the risk for severe illness from COVID-19 increases with age,

with older adults at highest risk.” CDC, Coronavirus Disease 2019 (COVID-19),

Older Adults, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html. In addition to the risk of severe illness, elderly people

like Mr. Pitt are also most likely to die from the virus: “8 out of 10 COVID-19-

related deaths reported in the United States have been among adults aged 65 years

and older.” Id.

      Crucially, Mr. Pitt’s risk of contracting COVID-19 is also far from theoretical

given the current outbreak of the virus at his institution USP Lewisburg, where


                                           5
         Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 6 of 12




eighteen inmates and one staff member are currently infected with COVID-19, and

thirty-four inmates and one staff member have recovered from the virus. Federal

Bureau       of      Prisons,      COVID-19         Coronavirus,        available      at

https://www.bop.gov/coronavirus. The court need not belabor the point, but to say

the least, prisons are ill-suited for social distancing and incarcerated persons

generally face a substantial risk of contracting the virus. See e.g., United States v.

Somerville, No. 2:12-CR-225, --- F.Supp.3d ----, 2020 WL 2781585, at *9 (W.D.

Pa. May 29, 2020) (“Even under normal circumstances, “‘[p]risons are tinderboxes

for infectious disease.’”) (quoting Rodriguez, 2020 WL 1627331, at *1). Mr. Pitt’s

elderly age in the wake of the unprecedented COVID-19 pandemic and his

institution’s present outbreak of the virus thus support finding extraordinary and

compelling circumstances.

      The record shows that Mr. Pitt also suffers from various medical conditions,

including prostate issues and heart conditions such as bradycardia (slow heartrate)

and a first-degree atrioventricular block in his heart. He has a history of osteoarthritis

of the hip, kidney stones, and hyperlipidemia. On February 24, 2020, during his most

recent medical appointment reflected in the record, Mr. Pitt reported “frequent

forgetfulness” and said that he was “concerned ab[o]ut my memory.” The provider

recommended testing for dementia. Mr. Pitt also complained during the appointment

that his “hands, right should, and knees have been aching. It’s worst in the morning


                                            6
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 7 of 12




and when I get up and exercise it feels better.” He was diagnosed with an unspecified

joint disorder. Mr. Pitt has not shown that these conditions place him at particular

risk for suffering severe illness from COVID-19, and his heart conditions in

particular do not fall within those enumerated “serious” heart conditions that the

CDC has listed as increasing a person’s risk of severe illness of the virus. See Centers

for Disease Control, People of Any Age with Underlying Medical Conditions,

available         at        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html. Nevertheless, the court takes Mr. Pitt’s

medical records for what they are worth: some minimal evidence of poor health

consistent with the aging process.

      Mr. Pitt’s substantial efforts at rehabilitation further support finding

extraordinary and compelling circumstances. Mr. Pitt has spent his long time

incarcerated bettering himself, by working as a forklift mechanic (Doc 528-3, p. 13),

receiving multiple certifications in the area of refrigerant recovery and recycling (id.,

pp. 10-11), and completing more than 40 educational courses on a multitude of

subjects including anger and stress management, infectious disease prevention,

algebra, welding, and history (id., pp. 1, 7). That work came despite Mr. Pitt’s

expectation that he would never be released. Equally important, Mr. Pitt has spent

his time incarcerated helping others, including by volunteering to teach French




                                           7
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 8 of 12




classes and assisting other inmates with his time and skills as a metal craftsman and

welder repair technician. (Id., pp. 8, 13.)

      Letters from Mr. Pitt’s supervisors paint the picture of a responsible, mature,

generous, and productive man. (See id.) One supervisor describes him as a “model

inmate.” (Id., p. 13.) It does not appear that Mr. Pitt has any history of serious

disciplinary issues or infractions throughout his decades of incarceration, and while

rehabilitation alone does not constitute extraordinary and compelling circumstances,

Mr. Pitt’s exemplary conduct throughout his extended period of incarceration,

considered together with the other factors outlined by the court, support finding

extraordinary and compelling circumstances. See Rodriguez, 2020 WL 1627331, at

*10 (finding extraordinary and compelling circumstances due in part to the

defendant’s post-offense rehabilitation and noting that “rehabilitation alone would

not constitute an extraordinary and compelling reason. But the qualifier ‘alone’

implies that rehabilitation can contribute to extraordinary and compelling reasons.

That is how the Commission has understood the statute”) (citing U.S.S.G. § 1B1.13

cmt. n.3 (“Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by

itself, an extraordinary and compelling reason for purposes of this policy

statement.”) (emphasis in Rodriguez); see United States v. Poole, No. 2:02-CR-

20026, 2020 WL 4192280, at *6 (W.D. Tenn. July 14, 2020) (“Poole's rehabilitation

is a consideration. During his time in prison, Poole has had no incident reports and


                                              8
       Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 9 of 12




has made strong rehabilitation efforts. This weighs in favor of relief.”) (citing

Rodriguez; United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019)

(“[A]lthough          ‘rehabilitation           ...      is         not, by         itself,

an extraordinary and compelling reason,’          the   Commission        implies     that

rehabilitation may be considered with other factors.”) (quoting U.S.S.G. § 1B1.13

cmt. n.3).

      The government is correct that the compassionate release statute envisions

sentence reductions “for specific individuals” and not “the widespread prophylactic

release of inmates” in the wake of the COVID-19 pandemic (Doc. 532, p. 10), but

far more than a generalized risk is at play here. Mr. Pitt suffers a high risk of severe

illness from the virus and is incarcerated at an institution that presents a serious threat

of exposure, and he has shown himself dedicated to leading a more productive life.

The court thus finds that extraordinary and compelling circumstances exist in

accordance with Section 1B1.13 Comment. n.1(D) of the United States Sentencing

Guideline, which authorizes release based on “an extraordinary and compelling

reason other than, or in combination with, the [other] reasons described.”

      The court also finds that Mr. Pitt will not pose a danger to the safety of others

or the community. Under Section 1B1.13 of the United States Sentencing

Guidelines, a term of imprisonment should only be reduced if the defendant “is not

a danger to the safety of any other person or to the community, as provided in 18


                                            9
      Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 10 of 12




U.S.C. § 3142(g).” Section 3142(g) sets out various factors to consider in making

this determination, including (1) the nature and circumstances of the offense

charged; (2) the history and characteristics of the defendant, including his “character,

physical and mental condition, family ties, employment, financial resources, length

of residence in the community, community ties, past conduct, history relating to drug

or alcohol abuse, criminal history”; and (3) the nature and seriousness of the danger

to any person or the communication that would be posed by the defendant’s release.

      At 71 years old, Mr. Pitt is unlikely to reoffend. Older offenders are

substantially less likely to recidivate as compared with younger offenders. United

States Sentencing Commission, The Effects of Aging on Recidivism Among Federal

Offenders, available at https://www.ussc.gov/research/research-reports/effects-

aging-recidivism-among-federal-offenders. “Over an eight-year follow-up period,

13.4 percent of offenders age 65 or older at the time of release were rearrested

compared to 67.6 percent of offenders younger than age 21 at the time of release.”

Id. Mr. Pitt’s offense and criminal history involving drug trafficking are troubling,

but they occurred more than 26 years ago. Mr. Pitt has served substantial time behind

bars and has done so commendably by bettering himself and helping others. A

multitude of letters submitted to the court also show that Mr. Pitt has a strong support

system among his friends on the outside, including those that have agreed to accept

responsibility for assisting him with reentry. (Doc. 528, pp. 11-12.) Mr. Pitt


                                          10
      Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 11 of 12




previously detailed his plans for release in a request to the warden that outlined his

intent to live with a lifelong friend in Florida, avail himself of programs and medical

benefits offered to veterans, and secure employment in the electrical field. (Doc.

519-1; see also Doc. 528, pp. 11-12.) He has numerous marketable skills (see Doc.

528-3) and does not appear to have any history of drug or alcohol addiction (see PSR

¶ 46). Any risk of harm to the community will be further mitigated by this court’s

order imposing 60 months of supervised release. The court therefore finds that Mr.

Pitt will not pose a danger to others or the community.

      The factors outlined in Section 3553 also support reducing Mr. Pitt’s sentence

to time served. Under 18 U.S.C. § 3553(a), the court considers multiple factors,

including, among other things, (1) “the nature and circumstances of the offense and

the history and characteristics of the defendant”; (2) “the need for the sentence

imposed ... to protect the public from further crimes of the defendant”; (3) “the need

for the sentence imposed ... to afford adequate deterrence to criminal conduct”; and

(4) “the need for the sentenced imposed ... to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense.”

      The nature and circumstances of Mr. Pitt’s offense were serious and involved

large quantities of drugs. His offense conduct was non-violent, however, and the

sentence enhancement he received for the involvement of a firearm was attributable

to actions by one of his co-conspirators. (PSR ¶ 5.) See United States v. Pitt, 193


                                          11
      Case 1:97-cr-00108-SHR Document 535 Filed 08/12/20 Page 12 of 12




F.3d 751, 764 (3d Cir. 1999). Most importantly, Mr. Pitt has already served 22 years

in prison to atone for his conduct—far from a lenient drug-related sentence. That

extended period of incarceration is sufficient to reflect the seriousness of the

offenses, provide just punishment and adequate deterrence, and promote respect for

the rule of law. Mr. Pitt should not die in jail for his decades-old drug crime and

prolonging his incarceration under the circumstances would run afoul Section

3553(a)’s directive to “impose a sentence sufficient, but not greater than necessary

to comply with” the statutory purposes of punishment. Finally, no additional

incarceration is necessary to protect the public from further crimes because, as

discussed above, Mr. Pitt’s advanced age, his substantial rehabilitation, and his

sixty-month sentence of supervised release make recidivism unlikely.


      IV.    CONCLUSION

      For the reasons outlined above, the court will grant Richard Lyman Pitt’s

motion for compassionate release and reduce his sentence to time served. An

appropriate order shall follow.



                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: August 12, 2020.



                                        12
